UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


PIEDMONT ENVIRONMENTAL COUNCIL;         
SIERRA CLUB,
              Plaintiffs-Appellants,
                 v.
UNITED STATES DEPARTMENT OF
TRANSPORTATION; FEDERAL HIGHWAY
ADMINISTRATION; DAVID S. GENDELL,
in his official capacity as Regional
Administrator, Region 3, Federal
Highway Administration; ROBERTO
FONSECA-MARTINEZ, in his official
capacity as Division Administrator,
Virginia Division, Region 3, Federal            No. 02-2362
Highway Administration; NORMAN
Y. MINETA, in his official capacity
as Secretary of the United States
Department of Transportation;
MARY PETERS, Administrator,
Federal Highway Administration;
WHITTINGTON W. CLEMENT, Secretary
of the Virginia Department of
Transportation and Chairman of the
Commonwealth Transportation
Board,
                Defendants-Appellees.
                                        
           Appeal from the United States District Court
      for the Western District of Virginia, at Charlottesville.
                Norman K. Moon, District Judge.
                           (CA-98-4-C)

                      Submitted: May 2, 2003
                       Decided: June 2, 2003
2          PIEDMONT ENVTL. COUNCIL v. U.S. DEPT.   OF   TRANS.
    Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Deborah M. Murray, SOUTHERN ENVIRONMENTAL LAW CEN-
TER, Charlottesville, Virginia, for Appellants. Thomas L. Sansonetti,
Assistant Attorney General, Andrew C. Mergen, Todd Kim, Robert
H. Oakley, Environment & Natural Resources Division, UNITED
STATES DEDPARTMENT OF JUSTICE, Washington, D.C.; John
L. Brownlee, United States Attorney, Julie C. Dudley, Assistant
United States Attorney, Roanoke, Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Piedmont Environmental Council and the Sierra Club (collectively,
Piedmont) appeal the district court’s denial of their motion for attor-
neys’ fees under the Equal Access to Justice Act (EAJA), 28 U.S.C.A.
§ 2412 (West 1994 & Supp. 2003). Because the district court did not
abuse its discretion, we affirm.

                                  I.

  To address traffic congestion on Route 29 through Charlottesville,
Virginia, the United States Department of Transportation (USDOT)
and the Virginia Department of Transportation (VDOT), after com-
          PIEDMONT ENVTL. COUNCIL v. U.S. DEPT.       OF   TRANS.          3
pleting environmental impact statements (EIS), obtained approval
from the Federal Highway Administration (FHWA) to widen Route
29 from four to six lanes, build grade-separated interchanges along
Route 29, and build a new four-lane bypass to the west of Route 29.
After several public meetings to discuss the improvements, VDOT
cancelled the three grade-separated interchanges, but kept the plans to
widen Route 29 and build the bypass.

   Piedmont filed a nine-count complaint against USDOT, FHWA,
and various federal and state transportation officials (collectively,
Appellees), alleging that, in planning the bypass project, Appellees
violated the National Environmental Policy Act of 1969 (NEPA), 42
U.S.C.A. § 4321 et seq. (West 1994 & Supp. 2003), section 4(f) of
the Department of Transportation Act, 49 U.S.C.A. § 303 (West
1997), and section 18(a) of the Federal-Aid Highway Act, 23
U.S.C.A. § 138 (West 2002).1 In light of the issues raised in the public
meetings and in Piedmont’s lawsuit, Appellees engaged in a "Re-
evaluation" of their environmental impact statements. Appellees con-
cluded that no new significant environmental impacts would result
and that a supplemental EIS need not be completed. FHWA approved
this Reevaluation.

   On cross-motions for summary judgment on all nine counts, the
district court held that while Appellees had complied with NEPA and
section 4(f) with respect to eight of the nine counts, Appellees inade-
quately complied with NEPA with respect to one count regarding
Appellees’ review of the impacts of the bypass on the surrounding
cultural and archaeological resources and a nearby reservoir. Pied-
mont Env’t Council v. U.S. Dep’t of Transp., 159 F. Supp. 2d 260
(W.D. Va. 2001) (Piedmont I). Piedmont appealed to this court the
eight counts on which it lost. We held that Piedmont lacked standing
for one of the eight counts but otherwise affirmed the district court’s
decision. Piedmont Env’t Council v. U.S. Dep’t of Transp., 2003 WL
257456 (4th Cir. Feb. 7, 2003) (per curiam) (unpublished table deci-
sion) (Piedmont II).

  While the case was on appeal, Piedmont filed a petition for attor-
neys’ fees under the EAJA. Piedmont requested $493,404.75 in fees,
  1
   We refer to the latter two statutes, collectively, as "section 4(f)."
4            PIEDMONT ENVTL. COUNCIL v. U.S. DEPT.     OF   TRANS.
which represented their total costs of the litigation minus 10%.2 The
district court held that Piedmont was a prevailing party but denied the
requested fees, finding that (1) the issue on which Piedmont had
obtained summary judgment constituted "one small portion" of the
overall project; (2) the issue was close and the district court had
"[e]rr[ed] on the side of caution" in enjoining the bypass project; and
(3) Appellees were substantially justified in the overall position they
took in litigation. Piedmont Env’t Council v. U.S. Dep’t of Transp.,
No. Civ.A. 3:98CV0004 (W.D. Va. Sep. 30, 2002) (Piedmont III).
Piedmont timely filed a notice of appeal.

                                     II.

    Under the EAJA,

        [A] court shall award to a prevailing party other than the
        United States fees and other expenses . . . unless the court
        finds that the position of the United States was substantially
        justified or that special circumstances make an award unjust.

28 U.S.C.A. § 2412(d)(1)(A). The government’s position is "substan-
tially justified" if there is a "genuine dispute . . . or if reasonable peo-
ple could differ as to the appropriateness of the contested action."
Pierce v. Underwood, 487 U.S. 552, 565 (1988) (internal quotation
marks, alterations, and citations omitted). Thus, the government need
only be "justified in substance or in the main—that is, justified to a
degree that could satisfy a reasonable person," id. at 565 (internal
quotation marks omitted), and the government can be "substantially
justified" even if it loses, id. at 566 n.2; see also Roanoke River Basin
Ass’n v. Hudson, 991 F.2d 132, 139 (4th Cir. 1993) (affirming the dis-
trict court’s denial of attorneys’ fees, even though plaintiffs had pre-
vailed on two issues, because the government’s overall position was
"substantially justified"). We look to the totality of the circumstances
to determine whether Appellees’ position is substantially justified.
Roanoke River Basin, 991 F.2d at 139 ("[W]e look beyond the issue
on which the petitioner prevailed to determine, from the totality of
    2
   Piedmont contends that it is entitled to essentially all of its fees, even
though it prevailed on only one count, because all nine issues involved
a common core of facts.
          PIEDMONT ENVTL. COUNCIL v. U.S. DEPT.      OF   TRANS.        5
circumstances, whether the government acted reasonably in causing
the litigation or in taking a stance during the litigation."). We review
the district court’s determination of whether the government is "sub-
stantially justified" under the EAJA for an abuse of discretion. Pierce,
487 U.S. at 559. A district court abuses its discretion "only if its con-
clusions are based on mistaken legal principles or clearly erroneous
factual findings." People for the Ethical Treatment of Animals v.
Doughney, 263 F.3d 359, 370 (4th Cir. 2001).

                                   III.

   Piedmont contends that the district court abused its discretion in
finding that Appellees’ litigation position was substantially justified
when Appellees lost on one issue, which had the effect of enjoining
the entire bypass project until Appellees complied. We have reviewed
the record in this case and find no error in the district court’s resolu-
tion. The district court properly identified the governing legal stan-
dard and did not abuse its discretion in finding that Appellees were
substantially justified in their overall litigation position. Accordingly,
we affirm based on the reasoning of the district court. See Piedmont
III, No. Civ.A. 3:98CV0004.

                                                              AFFIRMED